Title: To Thomas Jefferson from William Knox, 17 January 1792
From: Knox, William
To: Jefferson, Thomas


          Dublin, 17 Jan. 1792. His last letters to TJ were those of 19 Apr. and 6 [i.e. 7]th Sep. last, the latter of which acknowledged receipt of TJ’s letter of 13 May. The laws passed during the first two sessions of Congress and the volume of treaties arrived on the 14th instant.—He transmits a report on shipping from various U.S. ports to those of Dublin, Cork, Belfast, Newry, Londonderry, and Limerick for 1791. Although incomplete because most ship captains only call on him and his correspondents when they need assistance, the report shows that almost 100 vessels are annually employed between America and Ireland,  about three quarters of which are American bottoms. The principal American exports are flaxseed, pot and pearl ashes, and lumber for shipbuilding. Because of high duties, tobacco brought to Ireland is either reshipped to other markets or smuggled into the country on the west or northwest coasts.—Unofficial sources report American trade with the ports of Sligo, Kellibeggs, Donegal, Ballyshawn, and Waterford is much less significant, amounting to no more than six to ten American vessels annually. He hopes Congress will soon authorize him to appoint regular consular agents at those ports.
          He recurs to a proposal made in his 19 Apr. letter for preventing the impressment of American seamen by the British Navy. American ship captains should obtain a certificate from a proper magistrate attesting that their men are Americanborn. During the last press captains with such certificates experienced no difficulty with the British, but these were few compared to those without certificates, who were left to the mercy of impress captains. In order to avoid future difficulties, every captain of an American vessel trading with the British dominions should be obliged to have his men obtain proper certificates which should become attached to the manifest of each vessel. Such a certificate will enable captains, consuls, and vice-consuls to protect American-born sailors against impressment. He recommends, however, that sailors born in the British dominions and residing in the U.S. not serve on vessels trading with British possessions.
          Gervais Parker Bushe and the Commissioners of the Revenue of Ireland have provided the best recent census of this kingdom. This department determines the number of hearths in Ireland in order to collect the duty called “hearth money.” Bushe estimates that the present population is about 4 million, three fourths of whom are Roman Catholics even though some claim that Ireland is between eighty and ninety percent Protestant. Since the revolution, the Catholics “have enjoyed no participation in the Government, nor did they hold long leases of land, until within a few years past; the penal laws still exclude them from Citizenship. Within a few months the Catholics, as if by an electrical impulse, have met in large bodies, and passed resolutions to remain no longer in this excluded state. The public papers abound with names to these resolutions, with a great proportion of respectable rich Catholics at their head. They propose commencing their operations by an application to the Irish Parliament (which opens on the 19th. instant) for an immediate repeal of a number of the penal Laws, which if not complied with, will according to present appearances, be productive of such a general ferment as Ireland has not experienced for a century past.” The government here is unprepared for this. Hobart, the active secretary of state, had met with Pitt, but their determination is not yet known. Meanwhile, “the Machivalian principle of divide and conquer, has been assiduously adopted, and it has produced counter resolutions and addresses, from the Catholic Lords Kinmare, Fingal, Gormanstown, with the titular Archbishop of Dublin, and a large number influenced by them. The associations in opposition to these Nobles have been equally industrious and are by far the most numerous; they have resolved the expulsion of Lord Kinmare from the General Committee (or Parliament as it is frequently called) as enemical to the Catholics of Ireland; this Nobleman has hitherto been considered as the chief of the Catholics, in the south of the Kingdom. No violence has as yet taken place, except the hanging Lord Kinmare in effigy by a part of the populace of Dublin.” He has given such  detail because this is the only news from here and the implications are great. Soon we will know whether the problem will be solved quietly. He rejoices at the pleasing prospects before the U.S. and hopes that they will continue to set an example of rational happiness to the world by holding themselves aloof from the politics and broils of the courts of Europe.
        